Citation Nr: 0815661	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-32 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, claimed as secondary to service-connected low 
back and bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1978 to October 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the RO 
that, in part, denied service connection for a left shoulder 
disability, claimed as secondary to a service-connected lower 
back disability.  The veteran timely appealed.

The veteran canceled a hearing before RO personnel that was 
scheduled for March 5, 2004.

In a May 2006 decision, the Board denied service connection 
for a left shoulder disability, claimed as secondary to 
service-connected low back and bilateral knee disabilities.  
The veteran appealed the May 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

In April 2008, the veteran's attorney reported that the 
veteran had been receiving treatment for a left shoulder 
disability at the VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  Other than a report of the March 2004 VA 
examination, the claims folder does not contain any left 
shoulder treatment records from that facility at any time, 
following the date of claim in May 2002.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

In the Joint Motion, the parties essentially agreed that:  
(1) the veteran requested a Travel Board hearing and should 
be afforded an opportunity for a hearing before a Veterans 
Law Judge, if still desired; and (2) the claims file contains 
several pages of untranslated medical records that were 
written in Spanish and submitted primarily with the veteran's 
November 2003 substantive appeal, and all Spanish-written 
documents should be translated into English.

On VA Form 9 received in November 2003, the veteran requested 
a hearing before a Veterans Law Judge at a local VA office 
with regard to his claim on appeal for service connection for 
a left shoulder disability.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Request from the San Juan VAMC, all 
records of evaluation and/or treatment of 
the veteran's left shoulder since May 
2002.  All records and/or responses 
should be associated with the claims 
file. 

2.  After completing the requested action 
and any other development deemed 
appropriate, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for a left shoulder 
disability.  If the any benefit sought 
remains denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC).

3.  If the any benefit sought remains 
denied, the veteran should be scheduled 
for a hearing before a Veterans Law Judge 
at the RO, in accordance with his 
November 2003 request.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



